                     Case 4:19-cv-03074-YGR Document 380 Filed 08/11/21 Page 1 of 32


            1    THEODORE J. BOUTROUS JR., SBN 132099              MARK A. PERRY, SBN 212532
                    tboutrous@gibsondunn.com                         mperry@gibsondunn.com
            2    RICHARD J. DOREN, SBN 124666                      CYNTHIA E. RICHMAN (D.C. Bar No.
                    rdoren@gibsondunn.com                          492089; pro hac vice)
            3    DANIEL G. SWANSON, SBN 116556                       crichman@gibsondunn.com
                    dswanson@gibsondunn.com                        GIBSON, DUNN & CRUTCHER LLP
            4    JAY P. SRINIVASAN, SBN 181471                     1050 Connecticut Avenue, N.W.
                   jsrinivasan@gibsondunn.com                      Washington, DC 20036
            5    GIBSON, DUNN & CRUTCHER LLP                       Telephone: 202.955.8500
                 333 South Grand Avenue Los Angeles, CA 90071      Facsimile: 202.467.0539
            6    Telephone: 213.229.7000
                 Facsimile: 213.229.7520                           ETHAN DETTMER, SBN 196046
            7                                                        edettmer@gibsondunn.com
                 VERONICA S. MOYÉ (Texas Bar No.                   RACHEL S. BRASS, SBN 219301
            8    24000092; pro hac vice)                             rbrass@gibsondunn.com
                   vmoye@gibsondunn.com                            CAELI A. HIGNEY, SBN 268644
            9    GIBSON, DUNN & CRUTCHER LLP                         chigney@gibsondun.com
                 2100 McKinney Avenue, Suite 1100                  GIBSON, DUNN & CRUTCHER LLP
          10     Dallas, TX 75201                                  555 Mission Street
                 Telephone: 214.698.3100                           San Francisco, CA 94105
          11     Facsimile: 214.571.2900                           Telephone: 415.393.8200
                                                                   Facsimile: 415.393.8306
          12
                                                                   Attorneys for Defendant APPLE INC.
          13
                                            UNITED STATES DISTRICT COURT
          14
                                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
          15
                                                    OAKLAND DIVISION
          16

          17
                 DONALD R. CAMERON, et al.                      Case No. 4:19-cv-03074-YGR
          18
                                       Plaintiffs
          19                                                    DEFENDANT APPLE INC.’S NOTICE OF
                       v.                                       DAUBERT MOTION TO EXCLUDE
          20                                                    TESTIMONY OF PROFESSOR EINER
                 APPLE INC.,                                    ELHAUGE, PROFESSOR NICHOLAS
          21                           Defendant.               ECONOMIDES, AND CHRISTIAN
                                                                TREGILLIS; MEMORANDUM OF POINTS
          22                                                    AND AUTHORITIES
          23                                                    The Honorable Yvonne Gonzalez Rogers
          24                                                    Date:      Nov. 16, 2021
                                                                Time:      10:00 a.m.
          25                                                    Courtroom: 1, 4th Floor
          26

          27

          28

Gibson, Dunn &
Crutcher LLP        DEFENDANT APPLE INC.’S DAUBERT MOTION TO EXCLUDE TESTIMONY OF PROFESSOR EINER
                  ELHAUGE, PROFESSOR NICHOLAS ECONOMIDES, AND CHRISTIAN TREGILLIS, 4:19-cv-03074-YGR-TSH
                      Case 4:19-cv-03074-YGR Document 380 Filed 08/11/21 Page 2 of 32


            1           TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
            2           PLEASE TAKE NOTICE that on November 16, 2021 at 10:00 a.m. before the Honorable
            3    Yvonne Gonzalez Rogers, in Courtroom 1 of the United States District Court, Northern District of
            4    California, located at 1301 Clay Street, Oakland, CA 94612, Defendant Apple Inc. will and hereby
            5    does move this Court to exclude opinions of Professor Einer Elhauge, Professor Nicholas Economides,
            6    and Christian Tregillis, in support of Plaintiffs’ Motion for Class Certification, on the grounds they are
            7    unreliable, speculative, and irrelevant under Federal Rules of Evidence 401, 403, and 702 as well as
            8    Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), Kumho Tire Co. v. Carmichael,
            9    526 U.S. 137 (1999), and related authorities.
          10            This motion is based on this Notice of Motion and Motion, the concurrently filed Memorandum
          11     of Points and Authorities, all accompanying Declarations and Exhibits, other documents, pleadings,
          12     and papers on file in this or related actions, oral argument of counsel, witness testimony, and any other
          13     matters of which the Court may take judicial notice.
          14            Apple further respectfully requests that prior to the consideration of the opinions of Prof.
          15     Elhauge, Prof. Economides, and Mr. Tregillis, an evidentiary hearing should be held to determine
          16     whether Apple’s Daubert and Rule 702 objections should be sustained.
          17                                                            GIBSON, DUNN & CRUTCHER LLP
          18

          19                                                            By: /s/ Daniel G. Swanson

          20                                                                   Theodore J. Boutrous Jr.
                                                                               Richard J. Doren
          21                                                                   Daniel G. Swanson
                                                                               Mark A. Perry
          22
                                                                               Veronica S. Moyé
          23                                                                   Cynthia E. Richman
                                                                               Jay P. Srinivasan
          24                                                                   Ethan Dettmer
                                                                               Rachel Brass
          25                                                                   Caeli Higney
          26                                                            Attorneys for Defendant Apple Inc.
          27

          28

Gibson, Dunn &
Crutcher LLP        DEFENDANT APPLE INC.’S DAUBERT MOTION TO EXCLUDE TESTIMONY OF PROFESSOR EINER
                  ELHAUGE, PROFESSOR NICHOLAS ECONOMIDES, AND CHRISTIAN TREGILLIS, 4:19-cv-03074-YGR-TSH
                        Case 4:19-cv-03074-YGR Document 380 Filed 08/11/21 Page 3 of 32


            1                                                                   CONTENTS
            2    I.      INTRODUCTION .................................................................................................................... 1
            3    II.     RELEVANT BACKGROUND ................................................................................................ 2
            4    III.    LEGAL STANDARD ............................................................................................................... 4

            5    IV.     ARGUMENT ............................................................................................................................ 5

            6            A.        Plaintiffs’ Experts’ Opinions Regarding Classwide Injury Must Be Excluded ............ 5
                                   1.         Plaintiffs’ Experts’ Theory of Classwide Impact Rests On Unsupported
            7                                 Assumptions Regarding But-For Commission Rates, Not A Reliable
                                              Methodology ..................................................................................................... 5
            8
                                   2.         Plaintiffs’ Experts’ Opinions Regarding Injury Are Contrary To The
            9                                 Law.................................................................................................................... 9
          10             B.        Prof. Economides’s “Yardstick” Analysis Is Unreliable ............................................ 13
          11                       1.         Prof. Economides’s Windows/PC Yardstick Analysis Relies On
                                              Misleading Averages ....................................................................................... 14
          12
                                   2.         Prof. Economides’s Use of Epic’s Self-Distribution Costs In His
          13                                  Yardstick Results In Double-Counting ........................................................... 15

          14                       3.         Prof. Economides’s Inconsistent Treatment of China-Based Yardsticks
                                              Is Unreliable .................................................................................................... 16
          15                       4.         Prof. Economides’s Cherry-Picking Renders His Yardstick Analysis
                                              Unreliable ........................................................................................................ 17
          16
                                   5.         Prof. Economides’s Exclusive Use Of Data From 2018 and 2019
          17                                  Renders His Yardstick Unreliable When Applied To the Entire Class
                                              Period .............................................................................................................. 18
          18
                                   6.         Prof. Economides’s Microsoft Yardstick is Unreliable .................................. 19
          19
                                   7.         Prof. Economides’s “Rival Profit Yardstick” Is Founded on Baseless
          20                                  Assumptions .................................................................................................... 19

          21             C.        Plaintiffs’ Experts’ Opinions Regarding the Relevant Market and Market
                                   Power Are Unreliable and Unhelpful to the Court...................................................... 20
          22
                                   1.         Prof. Elhauge Fails To Engage In The Threshold Substitutability
          23                                  Analysis ........................................................................................................... 20
                                   2.         Prof. Elhauge’s Application of the Hypothetical Monopolist Test Is
          24                                  Unreliable ........................................................................................................ 22
          25                       3.         Plaintiffs’ Experts’ Market Power Opinions Are Unreliable .......................... 22
          26             D.        Prof. Elhauge’s Undisclosed Opinions On Conduct Should Be Excluded ................. 24
          27     V.      CONCLUSION ....................................................................................................................... 25

          28

Gibson, Dunn &
Crutcher LLP
                     DEFENDANT APPLE INC.’S DAUBERT MOTION TO EXCLUDE TESTIMONY OF PROFESSOR EINER
                  ELHAUGE, PROFESSOR NICHOLAS ECONOMIDES, AND CHRISTIAN TREGILLIS, 4:19-CV-03074-YGR-TSH
                        Case 4:19-cv-03074-YGR Document 380 Filed 08/11/21 Page 4 of 32


            1                                                      TABLE OF AUTHORITIES
            2                                                                                                                                         Page(s)
            3    CASES
            4    Abarca v. Franklin Cty. Water Dist.,
                    761 F. Supp. 2d 1007 (E.D. Cal. 2011) .....................................................................................17, 22
            5

            6    Am. Booksellers Ass’n v. Barnes & Noble, Inc.,
                    135 F. Supp. 2d 1031 (N.D. Cal. 2001) ................................................................................5, 13, 22
            7
                 Apple Inc. v. Pepper,
            8       139 S. Ct. 1514 (2019) ..................................................................................................10, 11, 12, 13
            9    Apple Inc. v. Samsung Elecs. Co.,
                    No. 11-CV-01846, 2018 WL 1586276 (N.D. Cal. Apr. 2, 2018) ...................................................13
          10

          11     Apple Inc. v. Samsung Elecs. Co.,
                    No. 11-CV-01846-LHK, 2012 WL 2571332 (N.D. Cal. June 30, 2012) .......................................11
          12
                 Bailey v. Allgas, Inc.,
          13        284 F.3d 1237 (11th Cir. 2002).......................................................................................................23

          14     Brighton Collectibles, Inc. v. RK Tex. Leather Mfg.,
                    923 F. Supp. 2d 1245 (S.D. Cal. 2013) ...........................................................................................24
          15
                 Brown Shoe Co. v. United States,
          16
                    370 U.S. 294 (1962) ........................................................................................................................21
          17
                 Chi. Bridge & Iron Co. v. FTC,
          18        534 F.3d 410 (5th Cir. 2008)...........................................................................................................23

          19     Claar v. Burlington N. R. Co.,
                    29 F.3d 499 (9th Cir. 1994).............................................................................................................22
          20
                 Comcast Corp. v. Behrend,
          21       569 U.S. 27 (2013) ..........................................................................................................................25
          22
                 Concord Boat Corp. v. Brunswick Corp.,
          23        207 F.3d 1039 (8th Cir. 2000).........................................................................................................10

          24     Crowley v. EpiCept Corporation,
                    No. 9-CV-0641, 2015 WL 13827908 (S.D. Cal. Mar. 11, 2015) ...................................................22
          25
                 Dat Thanh Luong v. Napa State Hosp.,
          26        No. 17-CV-06675-EMC(JSC), 2019 WL 4083032 (N.D. Cal. Aug. 29, 2019) .............................25
          27

          28
                                                                                       ii
                     DEFENDANT APPLE INC.’S DAUBERT MOTION TO EXCLUDE TESTIMONY OF PROFESSOR EINER
Gibson, Dunn &    ELHAUGE, PROFESSOR NICHOLAS ECONOMIDES, AND CHRISTIAN TREGILLIS, 4:19-CV-03074-YGR-TSH
Crutcher LLP
                        Case 4:19-cv-03074-YGR Document 380 Filed 08/11/21 Page 5 of 32


            1    Daubert. Estate of Barabin v. AstenJohnson, Inc.,
                    740 F.3d 457 (9th Cir. 2014).............................................................................................................5
            2
                 Daubert v. Merrell Dow Pharmaceuticals,
            3
                    509 U.S. 579 (1993) ........................................................................................................2, 4, 5, 6, 25
            4
                 Fail-Safe, L.L.C. v. A.O. Smith Corp.,
            5       744 F. Supp. 2d 870 (E.D. Wis. 2010) ............................................................................................18

            6    FTC v. Staples,
                   190 F. Supp. 3d 100 (D.D.C. 2016) ................................................................................................21
            7
                 General Elec. Co. v. Joiner,
            8       522 U.S. 136 (1997) ....................................................................................................................1, 13
            9
                 In re Graphics Processing Units Antitrust Litig.,
          10         253 F.R.D. 478 (N.D. Cal. 2008) ..............................................................................................15, 16

          11     Groupo Televisa, S.A., v. Telemundo Communications Group, Inc.,
                    No. 04-CV-20073, 2005 WL 5955701 (S.D. Fla. 2005).................................................................23
          12
                 High Tech. Careers v. San Jose Mercury News,
          13        No. 90-CV-20579, 1995 WL 115480 (N.D. Cal. Mar. 14, 1995) ...................................................23
          14
                 It’s My Party, Inc. v. Live Nat., Inc.,
          15          88 F. Supp. 3d 475 (D. Md. 2015) ..................................................................................................20

          16     Kumho Tire Co. v. Carmichael,
                   526 U.S. 137 (1999) ..........................................................................................................................5
          17
                 In re Lamictal Direct Purchaser Antitrust Litig.,
          18         957 F.3d 184 (3d Cir. 2020) ............................................................................................................16
          19     Lust By & Through Lust v. Merrell Dow Pharms., Inc.,
          20        89 F.3d 594 (9th Cir. 1996)...............................................................................................................5

          21     Menasha Corp. v. News Am. Mktg. In-Store, Inc.,
                   354 F.3d 661 (7th Cir. 2004)...........................................................................................................23
          22
                 Moussouris v. Microsoft Corp.,
          23       311 F. Supp. 3d 1223 (W.D. Wash. 2018) ......................................................................................19
          24     Muffett v. City of Yakima,
                    No. CV-10-3092-RMP, 2012 WL 12827492 (E.D. Wash. July 20, 2012) ...............................14, 17
          25

          26     Ohio v. Am. Express Co.,
                    138 S. Ct. 2274 (2018) ....................................................................................................................14
          27

          28
                                                                                       iii
                     DEFENDANT APPLE INC.’S DAUBERT MOTION TO EXCLUDE TESTIMONY OF PROFESSOR EINER
Gibson, Dunn &    ELHAUGE, PROFESSOR NICHOLAS ECONOMIDES, AND CHRISTIAN TREGILLIS, 4:19-CV-03074-YGR-TSH
Crutcher LLP
                        Case 4:19-cv-03074-YGR Document 380 Filed 08/11/21 Page 6 of 32


            1    Olin Corp. v. FTC,
                    986 F.2d 1295 (9th Cir. 1993).........................................................................................................23
            2
                 ProMedica Health Sys., Inc. v. FTC,
            3
                    749 F.3d 559 (6th Cir. 2014)...........................................................................................................21
            4
                 Reed v. Advocate Health Care,
            5       268 F.R.D. 573 (N.D. Ill. 2009) ..................................................................................................6, 16

            6    State Farm Fire & Cas. Co. v. Electrolux Home Prods.,
                     980 F. Supp. 2d 1031 (N.D. Ind. 2013) ..........................................................................................17
            7
                 U.S. Fid. & Guar. Co. v. Lee Invs. LLC,
            8       641 F.3d 1126 (9th Cir. 2011).........................................................................................................25
            9
                 United Food & Com. Workers Loc. 1776 & Participating Emps. Health & Welfare Fund v. Teikoku
          10        Pharma USA,
                    296 F. Supp. 3d 1142 (N.D. Cal. 2017) ..........................................................................................11
          11
                 United States v. E.I. du Pont de Nemours & Co.,
          12        351 U.S. 377 (1956) ........................................................................................................................21
          13     Wal-Mart Stores, Inc., v. Dukes,
          14        564 U.S. 338 (2011) ..........................................................................................................................6

          15     In re Wholesale Grocery Prod. Antitrust Litig.,
                     946 F.3d 995 (8th Cir. 2019)...........................................................................................................17
          16
                 Young v. Cree Inc.,
          17        No. 4:17-CV-06252, 2021 WL 292549 (N.D. Cal. Jan. 28, 2021) ...................................................5
          18     ZF Meritor, LLC v. Eaton Corp.,
                    696 F.3d 254 (3d Cir. 2012) ......................................................................................................19, 20
          19

          20     OTHER AUTHORITIES

          21     5E Philip E. Areeda & Herbert Hovenkamp, Antitrust Law: An Analysis of Antitrust Principles and
                    Their Application ¶ 565c (4th ed. 2020 supp.) ...............................................................................21
          22
                 ABA Section of Antitrust Law, Econometrics: Legal, Practical, and Technical Issues 220 (2005) ....15
          23
                 Steam Team, New Revenue Share Tiers and other updates to the Steam Distribution Agreement
          24         (Nov. 30, 2018), https://steamcommunity.com/groups/steamworks/announcements/detail/
                     1697191267930157838 .....................................................................................................................9
          25

          26

          27

          28
                                                                                        iv
                     DEFENDANT APPLE INC.’S DAUBERT MOTION TO EXCLUDE TESTIMONY OF PROFESSOR EINER
Gibson, Dunn &    ELHAUGE, PROFESSOR NICHOLAS ECONOMIDES, AND CHRISTIAN TREGILLIS, 4:19-CV-03074-YGR-TSH
Crutcher LLP
                    Case 4:19-cv-03074-YGR Document 380 Filed 08/11/21 Page 7 of 32


            1                                  TABLE OF ABBREVIATIONS
                    Abbreviation                                Referenced Document
            2
                                     Exhibit to the Declaration of Rachel S. Brass in Support of Defendant
                  Ex. __             Apple Inc.’s Opposition to Developer Plaintiffs’ Motion for Class
            3
                                     Certification and Defendant Apple Inc.’s Motion to Exclude Testimony of
            4                        Professor Einer Elhauge, Professor Nicholas Economides, and Christian
                                     Tregillis, filed concurrently.
            5                        Defendant Apple Inc.’s Opposition to Named Consumer Plaintiffs’
                  Cons. Opp. __      Motion for Class Certification, filed concurrently in Pepper, et al. v.
            6
                                     Apple Inc., 4:11-cv-06714-YGR.
            7                        Apple Inc.’s Memorandum of Points and Authorities in Opposition to
                  Dev. Opp. __       Plaintiffs’ Motion for Class Certification, filed concurrently.
            8                        Plaintiffs’ Notice of Motion and Motion for Class Certification;
                  Mot. __            Memorandum of Points and Authorities, filed June 1, 2021 at Dkt. 441.
            9
                                     Deposition transcript of named witness, attached as an Exhibit to the
                  [Name] Dep. __     Declaration of Rachel S. Brass in Support of Defendant Apple Inc.’s
          10
                                     Opposition to Developer Plaintiffs’ Motion for Class Certification and
          11                         Defendant Apple Inc.’s Motion to Exclude Testimony of Professor Einer
                                     Elhauge, Professor Nicholas Economides, and Christian Tregillis, filed
          12
                                     concurrently.
          13                         Transcript of the trial held in Epic Games, Inc. v. Apple Inc., 4:20-cv-
                  Trial Tr. __       05640-YGR-TSH, from May 3, 2021 to May 24, 2021, in Oakland, CA.
          14                         Expert Report and Declaration of Lorin M. Hitt, Ph. D., dated August 10,
                  Hitt ¶ __          2021 and filed concurrently.
          15
                                     Expert Report and Declaration of James E. Malackowski, dated August
                  Malackowski ¶ __   10, 2021 and filed concurrently.
          16
                                     Expert Report and Declaration of Jeff Prince, Ph. D., dated August 10,
          17      Prince ¶ __        2021 and filed concurrently.
                                     Expert Report and Declaration of Aviel D. Rubin, Ph. D., dated August
          18      Rubin ¶ __         10, 2021 and filed concurrently.
          19                         Expert Report and Declaration of Richard Schmalensee, Ph. D., dated
                  Schmalensee ¶ __   August 10, 2021 and filed concurrently.
          20                         Expert Report and Declaration of Itamar Simonson, Ph. D., dated August
                  Simonson ¶ __      10, 2021 and filed concurrently.
          21                         Expert Report and Declaration of Robert D. Willig, dated August 10,
                  Willig ¶ __        2021 and filed concurrently.
          22
                                     Expert Class Certification Report of Plaintiffs’ Expert Daniel L.
          23      McFadden ¶ __      McFadden, dated June 1, 2021 and filed in Pepper, et al. v. Apple Inc.,
                                     4:11-cv-06714-YGR at Dkt. 442-11.
          24                         Expert Class Certification Report of Plaintiffs’ Expert Professor Nicholas
                  Economides ¶ __    Economides, filed June 1, 2021 at Dkt. 332-1.
          25
                                     Expert Class Certification Report of Plaintiffs’ Expert Professor Einer
                  Elhauge ¶ __       Elhague, filed June 1, 2021 at Dkt. 332-2.
          26
                                     Expert Class Certification Report of Plaintiffs’ Expert Christian Tregillis,
          27      Tregellis ¶ __     filed June 1, 2021 at Dkt. 332-3.
          28
                                                              v
                    DEFENDANT APPLE INC.’S DAUBERT MOTION TO EXCLUDE TESTIMONY OF PROFESSOR EINER
Gibson, Dunn &   ELHAUGE, PROFESSOR NICHOLAS ECONOMIDES, AND CHRISTIAN TREGILLIS, 4:19-CV-03074-YGR-TSH
Crutcher LLP
                      Case 4:19-cv-03074-YGR Document 380 Filed 08/11/21 Page 8 of 32


            1                                              I.   INTRODUCTION
            2            Donald Cameron and Pure Sweat Basketball’s (“Plaintiffs’”) theory of classwide harm and

            3    damages rests on their economists’ construct of a “but-for world.” Mot. at 14. Economists regularly

            4    offer opinions on common impact and damages based on the construction of rigorous models built to

            5    test actual evidence. Here, Plaintiffs’ experts do nothing of the sort. Instead, they replace recognized

            6    and reliable methodologies with a series of assumptions that cannot be reconciled with real world.

            7    Take Plaintiffs’ but-for “competitive” commission rate. In the real world, entitles Plaintiffs deem

            8    “more competitive” charged a default rate of 30%, as did Apple itself on the Mac App Store. But rather

            9    than base their “but-for world” on this readily available real-world evidence—or even consider it—

          10     Plaintiffs’ experts, Professor Elhauge and Professor Economides, assume that absent Apple’s alleged

          11     conduct, it would have been forced to charge less than 30% for every developer and every app

          12     transaction. Based solely on that assumption, and ignoring other critical realities—such as the

          13     likelihood that Apple would continue to seek to monetize developer use of its intellectual property in

          14     the but-for world—Prof. Elhauge concludes that 100% of the putative developer class was impacted

          15     by Apple’s alleged conduct. His opinion is plainly inconsistent with the facts, and therefore “there is

          16     simply too great an analytical gap between the data and the opinion proffered.” General Elec. Co. v.

          17     Joiner, 522 U.S. 136, 146 (1997).

          18            Prof. Economides’s damages yardsticks suffer from the same fundamental misspecification.

          19     His yardsticks consist of misleading averages of commission rates from three cherry-picked “PC app

          20     stores” and self-distribution costs for a few other stores, which he calculates based on the estimated

          21     costs of Epic Games Store alone. And his damages opinions ignore the likelihood that some developers

          22     would likely pass-through at least some of those costs to consumers—thereby potentially reducing (or

          23     even eliminating) alleged injuries or damages purportedly suffered by individual class members and

          24     precluding a finding of classwide harm.

          25            Plaintiffs’ experts’ other opinions fail Daubert’s reliability standard as well. Prof. Elhauge

          26     assumes, rather than analyzes, the facts undergirding his market definition and market power opinions.

          27     Most egregiously, he assumes without analysis that the App Store provides a single product consisting

          28
                                                                   1
                     DEFENDANT APPLE INC.’S DAUBERT MOTION TO EXCLUDE TESTIMONY OF PROFESSOR EINER
Gibson, Dunn &    ELHAUGE, PROFESSOR NICHOLAS ECONOMIDES, AND CHRISTIAN TREGILLIS, 4:19-CV-03074-YGR-TSH
Crutcher LLP
                      Case 4:19-cv-03074-YGR Document 380 Filed 08/11/21 Page 9 of 32


            1    of all transactions for apps as divergent as Tinder, Lil’ Baby Names, Roblox, and Disney+, rather than
            2    engaging in ay recognized economic analysis of the question. And to the extent Prof. Elhauge attempts
            3    to deploy the Hypothetical Monopolist Test, his approach reflects the same faulty assumption—that all
            4    iOS app transactions can be clustered together—and is unreliable for the same reasons. Finally,
            5    Plaintiffs point to the App Store’s allegedly high profit margins in an attempt to bolster their claim that
            6    Apple enjoys monopoly power. But here too Plaintiffs’ experts offer accounting-based opinions
            7    without adhering to recognized accounting principles, and simply ignore percipient witness testimony,
            8    including uncontradicted testimony from Apple’s CEO Tim Cook, with respect to the documents they
            9    purport to interpret.
          10             At end, Plaintiffs’ exerts offer assumption rather than analysis, ipse dixit rather than
          11     methodology. Plaintiffs’ experts’ opinions should therefore be excluded under Rule 702 of the Federal
          12     Rules of Evidence and Daubert v. Merrell Dow Pharmaceuticals, 509 U.S. 579 (1993).
          13                                        II. RELEVANT BACKGROUND
          14             In support of their motion for class certification, Plaintiffs submitted reports from three expert
          15     witnesses—Prof. Einer Elhauge, Prof. Nicholas Economides, and Christian Tregillis. See Dkt. No.
          16     332-2 (“Elhauge”); Dkt. No. 332-1 (“Economides”); Dkt. No. 332-3 (“Tregillis”). Prof. Elhauge and
          17     Prof. Economides purport to conduct economic analyses in support of Plaintiffs’ claims, while Mr.
          18     Tregillis is an accountant tasked with calculating the App Store’s operating margins.
          19             Professor Elhauge. Prof. Elhauge addresses Apple’s liability. Specifically, he opines that
          20     “[e]vidence common to the class indicates that all class members paid an anticompetitively inflated
          21     commissions [sic] to Apple during the class period,” because in the but-for world, Apple would face
          22     more intense competition for all developers, so “one would accordingly expect Apple to respond by
          23     reducing commissions for all developers.” Elhauge ¶¶ 16, 340-394. Prof. Elhauge conducts no
          24     empirical analyses to support this opinion, but instead bases it on the facts that Apple has historically
          25     maintained a two-tiered commission structure with a specific ratio and has not negotiated individual
          26     commissions. Id. ¶ 351. He also conducts no analysis of what commission rates Apple, or other app
          27     stores, would actually charge in the but-for world, and does not quantify the minimum amount of harm
          28
                                                                     2
                     DEFENDANT APPLE INC.’S DAUBERT MOTION TO EXCLUDE TESTIMONY OF PROFESSOR EINER
Gibson, Dunn &    ELHAUGE, PROFESSOR NICHOLAS ECONOMIDES, AND CHRISTIAN TREGILLIS, 4:19-CV-03074-YGR-TSH
Crutcher LLP
                     Case 4:19-cv-03074-YGR Document 380 Filed 08/11/21 Page 10 of 32


            1    or injury that every developer allegedly incurred. Ex. 6, Elhauge Dep. 181:10-25. As a predicate to
            2    his finding of classwide harm, Prof. Elhauge also opines that the relevant market is the “market for
            3    domestic iOS app and digital in-app-purchase (“IAP”) distribution services” in the United States. Id.
            4    ¶¶ 3-6, 27-179. Based on his finding that the market consists of only iOS app transactions, he
            5    unsurprisingly concludes that Apple possesses monopoly power in such a market based on Apple’s
            6    market share and supposed profit margins. Id. ¶¶ 7-8, 180, 198.
            7           Professor Economides. Prof. Economides assumes Apple is liable and addresses damages.
            8    Ex. 7, Economides Dep. 27:2-28:10. Prof. Elhauge calculates a “overcharge measure of harm,”
            9    whereby he takes “the average price that would exist in the but-for world and compare[s] it with the . .
          10     . commissions that Apple charges in the present world.” Id. at 38:13-25. To determine what those
          11     lower average “but-for” commissions would have been, he does not construct an economic model or
          12     offer any type of empirical analysis. Instead, Prof. Economides attempts to “find ‘yardsticks,’” that
          13     purportedly can be used to estimate the commission rates developers would have paid in the but-for
          14     world. Economides ¶ 9.
          15            First, looking to the “Windows PC app distribution market,” he purports to take 2019 data from
          16     three “PC app stores distributing 3rd-party apps,” which charged commission rates between
          17         , and five “PC app stores self-distributing apps,” for which he claims to estimate self-distribution
          18     costs. Id. ¶¶ 30-39. He then takes as his “yardstick” the average of these commission rates and self-
          19     distribution costs, “weighted” by sales volume (revenue), which he calculates to be           . Id. He
          20     thus flattens a spread of real-world effective commission rates ranging up to 28% (
          21                                                                                        , id. at ¶ 73 & Table
          22     8), and blends them with estimated self-distribution costs (something else entirely), to manufacture a
          23     single, uniform average of           an artificial rate more than                              than the
          24     actual effective commission rates for both                                      . Alternatively, Prof.
          25     Economides points to a “yardstick based on the profit margins of other online marketplaces” and—
          26     assuming that either one rival entrant would gain 35% market share or exactly two rival entrants would
          27

          28
                                                                   3
                     DEFENDANT APPLE INC.’S DAUBERT MOTION TO EXCLUDE TESTIMONY OF PROFESSOR EINER
Gibson, Dunn &    ELHAUGE, PROFESSOR NICHOLAS ECONOMIDES, AND CHRISTIAN TREGILLIS, 4:19-CV-03074-YGR-TSH
Crutcher LLP
                       Case 4:19-cv-03074-YGR Document 380 Filed 08/11/21 Page 11 of 32


            1    gain 25% each—estimated that the but-for average commission rates would be 14.8% or 13%,
            2    respectively. Id. ¶¶ 9, 40-55.
            3            Prof. Economides’s “overcharge” measure of harm does not account for pass-through of
            4    Apple’s commissions, in whole or in part, to consumers. Economides ¶¶ 9, 63. In other words, it
            5    assumes that developers bore the entirety of the alleged overcharge—not passing along any of it (or
            6    any of the savings in the but-for world) to consumers.
            7            Mr. Tregillis. Finally, Mr. Tregillis opines on what he calls the App Store’s operating margins,
            8    which he says represent “how effectively a company is able to generate profit from its core operations.”
            9    Tregillis ¶ 25. He compares those purported App Store margins to supposed operating margins for
          10     several “other marketplace companies,” and concludes that they have earned “much lower operating
          11     margins than has Apple on the App Store.” Id. ¶¶ 8, 79-105. Prof. Economides relies on Mr. Tregillis’s
          12     analyses for his own opinions relating to Apple’s and its rivals’ profit margins. Economides ¶¶ 19, 25,
          13     45.
          14                                            III. LEGAL STANDARD
          15             “Federal Rule of Evidence 702 imposes a special obligation upon a trial judge to ‘ensure that
          16     any and all [expert] testimony … is not only relevant, but reliable.’” Kumho Tire Co. v. Carmichael,
          17     526 U.S. 137, 147 (1999) (quoting Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 589 (1993)).
          18     When considering such testimony, the court has a “special obligation,” see Kumho, 526 U.S. at 147-
          19     48, to act as “gatekeeper” by assessing the soundness of the expert’s methodology and excluding
          20     testimony that does not satisfy Rule 702 or Daubert. Estate of Barabin v. AstenJohnson, Inc., 740 F.3d
          21     457, 463 (9th Cir. 2014); see Daubert, 509 U.S. at 589–90. For expert testimony to be sufficiently
          22     reliable, there must be “good grounds” for the testimony—it cannot be based on “subjective belief or
          23     unsupported speculation.” Daubert, 509 U.S. at 590. The proponent of expert testimony bears the
          24     burden of establishing its admissibility in support of class certification. Lust By & Through Lust v.
          25     Merrell Dow Pharms., Inc., 89 F.3d 594, 598 (9th Cir. 1996). Admissibility must be proven by a
          26     preponderance of the evidence. Daubert, 509 U.S. at 592 n.10. Plaintiffs may not correct deficiencies
          27     in proffered testimony by sandbagging Apple with “new opinion[s]” or “strength[ened] existing
          28
                                                                    4
                     DEFENDANT APPLE INC.’S DAUBERT MOTION TO EXCLUDE TESTIMONY OF PROFESSOR EINER
Gibson, Dunn &    ELHAUGE, PROFESSOR NICHOLAS ECONOMIDES, AND CHRISTIAN TREGILLIS, 4:19-CV-03074-YGR-TSH
Crutcher LLP
                          Case 4:19-cv-03074-YGR Document 380 Filed 08/11/21 Page 12 of 32


            1    opinions” on rebuttal. Young v. Cree Inc., No. 4:17-CV-06252, 2021 WL 292549, at *12 (N.D. Cal.
            2    Jan. 28, 2021) (Gonzalez Rogers, J.) (quotation marks omitted).
            3                                                   IV. ARGUMENT
            4            A. Plaintiffs’ Experts’ Opinions Regarding Classwide Injury Must Be Excluded
            5                Plaintiffs’ theory of common antitrust injury and damages depends on proof of a common “but
            6    for” world. Rather than deploy a reliable methodology to assess a competitive landscape untainted by
            7    the challenged conduct, their economists build their but-for world based on counterfactual assumptions.
            8    Their resulting opinions regarding common impact should be excluded. Am. Booksellers Ass’n v.
            9    Barnes & Noble, Inc., 135 F. Supp. 2d 1031, 1041 (N.D. Cal. 2001) (rejecting expert model that
          10     “contains entirely too many assumptions and simplifications that are not supported by real-world
          11     evidence”). 1
          12                1. Plaintiffs’ Experts’ Theory of Classwide Impact Rests On Unsupported Assumptions
                               Regarding But-For Commission Rates, Not A Reliable Methodology
          13
                             Plaintiffs rely on Prof. Elhauge—who offers no economic model or rigorous analysis—to
          14
                 demonstrate classwide injury. Mot. at 14-16; Declaration of Rachel S. Brass, Ex. 7 2, Elhauge Dep.
          15
                 184:16-21 (assuming “payment of an anticompetitively inflated commission in the actual world
          16
                 necessarily mean[s] that a developer would have higher profits in the but-for world”). Their other
          17
                 expert, Prof. Economides, testified that he was “assuming that the developers in the class all got
          18
                 injured.” Ex. 6, Economides Dep. 28:4-7 (emphasis added). To the extent Prof. Economides purports
          19
                 to offer an opinion on classwide harm that is “independent[]” from Prof. Elhauge’s opinion, he could
          20
                 not articulate “exactly what method Prof. Elhauge used” or how his was different. Id. at 37:5-38:2.
          21
                 Further, there is no analysis of injury as distinct from damages in his report, and any claim that he
          22

          23     1
                   Plaintiffs likely will argue that Apple’s numerous challenges to their experts’ opinions speak only to
          24     the weight such opinions should be afforded and not to their admissibility. That is wrong, for the
                 reasons explained. But should the Court agree, it should accord those opinions the proper weight of
          25     zero. See Reed v. Advocate Health Care, 268 F.R.D. 573, 594 (N.D. Ill. 2009) (finding that expert
                 testimony was “essentially inadmissible,” but holding instead that it failed to “show common impact
          26     or damages” on the merits of the motion for class certification); see also Wal-Mart Stores, Inc., v.
                 Dukes, 564 U.S. 338, 354-55 (2011) (testimony of expert who “could not calculate whether 0.5 percent
          27     or 95 percent” of class members were injured was “worlds away” from showing common impact).
                     2
          28             All exhibit references are to the Declaration of Rachel S. Brass unless otherwise indicated.
                                                                         5
                        DEFENDANT APPLE INC.’S DAUBERT MOTION TO EXCLUDE TESTIMONY OF PROFESSOR EINER
Gibson, Dunn &       ELHAUGE, PROFESSOR NICHOLAS ECONOMIDES, AND CHRISTIAN TREGILLIS, 4:19-CV-03074-YGR-TSH
Crutcher LLP
                     Case 4:19-cv-03074-YGR Document 380 Filed 08/11/21 Page 13 of 32


            1    offers an opinion on classwide harm cannot be reconciled with his testimony to the contrary, or his
            2    general assumption regarding “Apple’s liability,” which necessarily entails a finding of impact. Ex. 6,
            3    Economides Dep. 27:2-16.       Regardless, neither Prof. Elhauge nor Prof. Economides offers a
            4    discernable methodology for demonstrating classwide impact that satisfies Daubert. See Daubert, 509
            5    U.S. at 593.
            6           Instead, Prof. Elhauge simply asserts that his “analysis concludes that Apple would have
            7    lowered [its 30% default] commission rate, and that that’s a methodology we can use to show
            8    [classwide] injury.” Ex. 7, Elhauge Dep. 195:12-23. But that “methodology” hinges on an assumption
            9    that as a result of competition from some unspecified app stores and sideloading options, all of the App
          10     Store’s commissions would have dropped below 30% in the but-for world—for every transaction and
          11     developer. See Ex. 7, Elhauge Dep. 193:19-199:20 (conceding his “opinion on [classwide] impact
          12     depend[s] on Apple reducing its default commission rate below 30 percent in the but-for world”); Ex.
          13     7, Elhauge Dep. 179:9-181:25; Ex. 6, Economides Dep. 201:18–202:1, 222:5–25; see also
          14     Schmalensee ¶¶ 20, 131-133; Hitt ¶¶ 110-112. He offers no testable methodology for arriving at that
          15     assumption: he does not construct a model of App Store commission rates in the but-for world, or
          16     examine whether developers would have actually used an alternative distribution channel or what those
          17     channels would have cost. Hitt ¶¶ 114, 185, 284–286; Ex. 6, Economides Dep. 198:3-200:6. That is
          18     particularly problematic given his recognition that Apple and other iOS app stores would “have varying
          19     profit-maximizing commissions in the but-for world” and therefore charge different commission rates,
          20     but he offers no accounting of what those rates would have been—other than assuming they would
          21     have been less than 30%. Elhauge ¶ 325; Ex. 7, Elhauge Dep. 195:24-196:10 (admitting that he never
          22     considered whether Apple would maintain a 30% commission).
          23            While Prof. Elhauge’s failure to base his conclusion on anything but assumption is alone a
          24     sufficient ground for exclusion, his opinion is irreconcilable with the evidence. When Apple’s CEO
          25     was asked in the Epic trial what Apple would do if other iOS app stores were available, he did not
          26     respond that he would cut Apple’s commission rates as Plaintiffs’ experts claim. He instead replied,
          27     “[w]e’d have to differentiate in some way” to meet consumer demand. Ex. 2, Trial Tr. 3934:23-3935:2
          28
                                                                   6
                     DEFENDANT APPLE INC.’S DAUBERT MOTION TO EXCLUDE TESTIMONY OF PROFESSOR EINER
Gibson, Dunn &    ELHAUGE, PROFESSOR NICHOLAS ECONOMIDES, AND CHRISTIAN TREGILLIS, 4:19-CV-03074-YGR-TSH
Crutcher LLP
                       Case 4:19-cv-03074-YGR Document 380 Filed 08/11/21 Page 14 of 32


            1    (Cook); see also Schmalensee ¶ 134. Indeed, when the App Store first opened in 2008, well before
            2    Apple could be said to have any market power, Apple adopted a 30% default commission rate in
            3    exchange for offering an app transaction platform that is secure, private, and easy to use for developers
            4    and consumers alike. It has continued to do so for many apps, while also implementing lower rates in
            5    certain circumstances such as a rate of 0% for free-to-download apps and apps subject to the “Reader
            6    Rule” or the “Multi-Platform Rule,” and a rate of 15% for subscription renewals after the first year, for
            7    the Video Partner Program, and for the Small Business Program on the first $1 million. See Ex. 28,
            8    DX-4338 (App Review Guidelines § 3.1.3(a) (reader rule), § 3.1.3(b) (multiplatform rule)); DX-Ex.
            9    22, 3256.003-.004 (subscriptions); Ex. 24, DX-3421 (video partner program); Ex. 27, DX-4168 (small
          10     business program). Perhaps most tellingly, Apple itself maintains a 30% rate for the MacOS App Store,
          11     despite sideloading options available for MacOS. Schmalensee ¶ 135.
          12               Profs. Elhauge and Economides ignore this, as well as evidence that, in the real world, 30%
          13     was the predominant default commission rate offered by many transaction platforms, and has become
          14     industry standard. See Hitt ¶¶ 151-52, 185-186 & Fig. 23; Schmalensee ¶ 135.
          15           •   Android: On the Android platform, Google Play, Amazon, and Samsung charged default 30%
          16               commissions on app sales and in-app purchases throughout the class period, despite competing
          17               with one another and developers such as Epic who distributed directly to consumers. Hitt ¶¶
          18               84, 87, 89, 151-52 & Fig. 23 (Google Play); Ex. 20, AMZN000000755-756 (Amazon), Ex. 35,
          19               SEA_00041531. -33 (Samsung); Ex. 7, Elhauge Dep. 268:20-269:25. 3
          20           •   Microsoft: The Microsoft Store charged a 30% default rate to all developers from January
          21               2015 to October 2017, and continued to charge 30% for games until August 1, 2021. Hitt ¶ 98;
          22               Ex. 7, Elhauge Dep. 226:7-11.
          23           •   Steam: Valve charged a 30% default rate for the vast majority of developers on Steam, an app
          24               distribution platform that focuses on games and provides for cross-platform purchases. Hitt
          25

          26
                 3
          27

          28                                                                                       (Cont’d on next page)
                                                                    7
                        DEFENDANT APPLE INC.’S DAUBERT MOTION TO EXCLUDE TESTIMONY OF PROFESSOR EINER
Gibson, Dunn &       ELHAUGE, PROFESSOR NICHOLAS ECONOMIDES, AND CHRISTIAN TREGILLIS, 4:19-CV-03074-YGR-TSH
Crutcher LLP
                       Case 4:19-cv-03074-YGR Document 380 Filed 08/11/21 Page 15 of 32


            1              ¶ 92.
                                                                               4
            2

            3          •   Game Consoles:
            4

            5    The “effective commission rate[s]” on these platforms were not materially different from Apple’s
            6    effective commission rates during the class period, and may have been higher in some years. Compare,
            7    e.g., Economides ¶ 38 & Table 4 (
            8                                      ), and Ex. [x], 5 (commission rates were 30% for games making less
            9    than $10 million); Ex. 37,                            , 6 with Economides ¶ 73 & Table 8 (calculating
          10     average commission rates of                     for Apple during the class period). Even Prof. Elhauge
          11     does not dispute that, in the but-for world, Steam might enter with the same 30% default commission
          12     rate. Ex. 7, Elhauge Dep. 198:23-200:6. Given this reality, in which disparate and competing app
          13     transaction platforms charge 30% default commissions, there is no reason to think that Apple would be
          14     forced to lower its default commission rate across the board in the but-for world. See Schmalensee
          15     ¶¶ 134-138; Hitt ¶¶ 193-197. But this is precisely what Plaintiffs’ experts assume.
          16               That these opinions are based on guesswork, not reliable economics is underscored by the fact
          17     that Plaintiffs’ own experts do not agree about the commission rates other app stores would charge in
          18     the “but-for” world. Prof. Economides assumes that “all firms in the market would charge the same
          19     commission rate to developers.” See Ex. 6, Economides Dep. 226:1-230:5. But this ignores the fact
          20     that Apple offers a highly differentiated App Store with superior app review, privacy protection,
          21     security, convenience, performance and design—all of which drives a robust network of developers
          22

          23     4
                     See also Cons. Daubert Mot. at p. 10.
          24
                 5
          25       Ex. 30, Steam Team, New Revenue Share Tiers and other updates to the Steam Distribution
                 Agreement (Nov. 30, 2018), https://steamcommunity.com/groups/steamworks/announcements/detail/
          26     1697191267930157838.
                 6
                                                                                       This means it was
          27                Apple’s effective rate in 2019. See Economides at Table 8.
          28                                                                               (Cont’d on next page)
                                                                  8
                        DEFENDANT APPLE INC.’S DAUBERT MOTION TO EXCLUDE TESTIMONY OF PROFESSOR EINER
Gibson, Dunn &       ELHAUGE, PROFESSOR NICHOLAS ECONOMIDES, AND CHRISTIAN TREGILLIS, 4:19-CV-03074-YGR-TSH
Crutcher LLP
                       Case 4:19-cv-03074-YGR Document 380 Filed 08/11/21 Page 16 of 32


            1    and consumers. See Rubin ¶¶ 57-78, 82-105. 7 Prof. Elhauge, on the other hand, recognizes that it
            2    would not be correct to “assume that all firms … in the but-for world would charge the same
            3    commission rate to developers,”         (Ex. 7, Elhauge Dep. 257:18-23), but offers no opinion or
            4    methodology for assessing what other iOS app stores would have charged in the but-for world (id.
            5    198:3-200:6) much less takes that competition into account in his report.
            6             Nor do either of Plaintiffs’ experts provide a method to determine whether, and to what extent,
            7    each developer would transact through the Apple App Store, or through an alternative iOS app store,
            8    or directly with consumers. See Hitt. ¶¶ 282-86. As a result, they fail to wrestle with a highly
            9    individualized, multi-factored inquiry, one that is incompatible with their assumption of uniform
          10     change in a but for world. To the contrary, many developers and consumers would choose to continue
          11     to transact through the App Store in the but-for world, either in full or in part, either because Apple
          12     would likely continue to charge commissions comparable to those offered on other platforms (see,
          13     supra, at pp. 6-8), or because the App Store would offer benefits that others could not match (Hitt.
          14     ¶ 314-320), even if its commissions were higher. Perhaps some would move outside the App Store,
          15     but that is pure speculation, because Plaintiffs’ experts do not even attempt to analyze those factors.
          16     As a result, they cannot reliably establish harm to any, much less all, developers. See Concord Boat
          17     Corp. v. Brunswick Corp.t, 207 F.3d 1039, 1056-57 (8th Cir. 2000) (excluding expert testimony that
          18     did not “incorporate all aspects of the economic reality”).
          19             2. Plaintiffs’ Experts’ Opinions Regarding Injury Are Contrary To The Law
          20              Plaintiffs’ experts offer opinions about an “overcharge” measure of harm. See Ex. [x], Ex. 6,
          21     Economides Dep. 38:22-25 (“You can call it an overcharge measure of harm. Yes, you can.”); Ex. 7,
          22     Elhauge Dep. 228:22-229:2 (Economides calculates “an overcharge measure of damages”);
          23     Schmalensee ¶¶ 190-191. That is contrary to the Supreme Court’s express directive in Apple Inc. v.
          24
                 7
          25         Even the named plaintiffs in Pepper preferred the App Store in the face of alternatives.

          26

          27

          28
                                                                      9
                        DEFENDANT APPLE INC.’S DAUBERT MOTION TO EXCLUDE TESTIMONY OF PROFESSOR EINER
Gibson, Dunn &       ELHAUGE, PROFESSOR NICHOLAS ECONOMIDES, AND CHRISTIAN TREGILLIS, 4:19-CV-03074-YGR-TSH
Crutcher LLP
                     Case 4:19-cv-03074-YGR Document 380 Filed 08/11/21 Page 17 of 32


            1    Pepper, 139 S. Ct. 1514, 1525 (2019). In Pepper, the Supreme Court held that Apple could potentially
            2    be subject to “multiple suits” brought by both the consumers of apps and app developers. Id. In doing
            3    so, the Court rejected Apple’s argument that allowing consumers and developers to sue would “result
            4    in ‘conflicting claims to a common fund—the amount of the alleged overcharge,’” id. at 1524, because
            5    “the two suits would rely on fundamentally different theories of harm and would not assert dueling
            6    claims.” Id. at 1525 (emphasis added). The Court explained consumers would “seek damages based
            7    on the difference between the price they paid and the competitive price”—i.e., “the full amount of the
            8    unlawful overcharge,” while developers would merely seek the “fundamentally different” measure of
            9    “lost profits that they could have earned in a competitive retail market” for their apps. Id. That is
          10     decidedly not the subject of Plaintiffs’ experts opinions.
          11            Plaintiffs’ experts’ cannot overcome this flouting of the Supreme Court’s instructions by
          12     labeling their overcharge assessment a “conservative” estimate of lost profits. Economides ¶ 64, Ex.
          13     6, Economides Dep. 38:13-39:17. That is simply subterfuge to create an ostensibly common injury by
          14     pointing to an inflated cost of distributing through the App Store. See, e.g., Ex. 7, Elhauge Dep. 229:6-
          15     231:9 (Economides’s model is “conservative,” because he has “established a uniform floor” on “lost
          16     profits”). As Prof. Schmalensee explains, an overcharge in costs does not guarantee lost profits except
          17     under “very specific and unrealistic assumptions,” including that a developer would not pass through
          18     lower commissions to consumers because the developer is acting as a monopolist. See Schmalensee
          19     ¶¶ 184-195. This is precisely the assumption that Prof. Economides makes. See Ex. 6, Economides
          20     Dep. 246:24-248:5; Schmalensee ¶¶ 162, 185, 192-193. But there can be no serious suggestion here
          21     that all app developers are monopolists; many “clearly face intense competition” from other apps, and
          22     such competition, combined with low barriers to entry, means that most of their gains from lower
          23     commissions “would be competed away and, in effect, what would have been lost profits in the absence
          24     of competition would become gains to consumers.” Id. ¶¶ 126-128, 163. “On the more realistic
          25     assumption that all developers face some competition,” Prof. Economides’s measure would thus
          26     “overstate lost profits for developers that face strong competition, with the overstatement depending
          27

          28
                                                                    10
                     DEFENDANT APPLE INC.’S DAUBERT MOTION TO EXCLUDE TESTIMONY OF PROFESSOR EINER
Gibson, Dunn &    ELHAUGE, PROFESSOR NICHOLAS ECONOMIDES, AND CHRISTIAN TREGILLIS, 4:19-CV-03074-YGR-TSH
Crutcher LLP
                     Case 4:19-cv-03074-YGR Document 380 Filed 08/11/21 Page 18 of 32


            1    on the intensity of competition each faces”—which is hardly a “conservative” of injury. Id. ¶ 193
            2    (emphasis added).
            3           Because Plaintiffs’ experts’ opinions regarding injury are based on an “overcharge measure” as
            4    opposed to “lost profits,” they are contrary to the law and therefore unreliable. See United Food &
            5    Com. Workers Loc. 1776 & Participating Emps. Health & Welfare Fund v. Teikoku Pharma USA, 296
            6    F. Supp. 3d 1142, 1183 (N.D. Cal. 2017) (“[E]xclusion of opinions that are … contrary to the law is
            7    appropriate through the Daubert process.”); Apple Inc. v. Samsung Elecs. Co., No. 11-CV-01846-
            8    LHK, 2012 WL 2571332, at *6 (N.D. Cal. June 30, 2012) (excluding opinion that was contrary to the
            9    law as “unreliable under FRE 702 and Daubert”).
          10           3. Plaintiffs’ Experts’ Injury Opinions Rest On The Unfounded Assumptions
          11            Plaintiffs’ experts’ opinions regarding injury are also unreliable because they rest on the
          12     unfounded (and entirely unrealistic) assumption that all app prices would remain unchanged in the but-
          13     for world. See Economides ¶ 64 (“I calculate damages assuming that developers would not change
          14     their prices.”); Elhauge ¶ 64 n.61 (no position as to “whether in this case there would actually be any
          15     such pass through.”). Such an assumption ignores the variation inherent in different developers’
          16     business models and cost structures, which would affect their decisions regarding whether to pass
          17     through some, all, or none of Apple’s commission rates to consumers when setting their app prices.
          18     Pepper, 139 S. Ct. at 1528 (Gorsuch J., dissenting) (but-for app prices may depend on “the market
          19     power of each app developer, how each set its prices, and what it might have charged consumers for
          20     apps if Apple’s commission had been lower”). Some developers, for example, might determine that
          21     they best maximize profits by passing through the entirety of any Apple commission as a result of
          22     intense app-vs.-app competition—both in the but-for and now. Hitt ¶¶ 362-365; see also Schmalensee
          23     ¶¶ 163, 186 (“In case of intense competition among developers, lowering the commission rate
          24     uniformly across developers would have no effect on their profits; developers would compete the gains
          25     away.”). Other developers, by contrast, may adopt a different approach now than they would in the
          26     but-for world, depending on how their own competitive landscape was affected by the change in
          27     commission structure. See Schmalensee ¶ 128. Still others may decide to not pass-through an inflated
          28
                                                                  11
                     DEFENDANT APPLE INC.’S DAUBERT MOTION TO EXCLUDE TESTIMONY OF PROFESSOR EINER
Gibson, Dunn &    ELHAUGE, PROFESSOR NICHOLAS ECONOMIDES, AND CHRISTIAN TREGILLIS, 4:19-CV-03074-YGR-TSH
Crutcher LLP
                       Case 4:19-cv-03074-YGR Document 380 Filed 08/11/21 Page 19 of 32


            1    or reduced commission rate because of low app-vs-app competition in their markets, maintaining app
            2    prices and absorbing any costs or savings. See Hitt ¶¶ 362-365; Schmalensee ¶ 186. 8
            3             In any of these cases, a proper assessment of the developer’s injury and damages would consist
            4    of the amount of “lost profits [for offering app products and services] that they could have earned in a
            5    competitive retail market” but-for Apple’s current commission rates, Pepper, 139 S. Ct. at 1524
            6    (Gorsuch J., dissenting)—a calculation Plaintiffs’ experts cannot reliably make without addressing
            7    pass-through in the actual and but-for worlds. See Hitt ¶ 360. 9 Simply ignoring pass-through, as
            8    Plaintiffs’ experts do (Schmalensee ¶¶ 186-187), renders their opinions unreliable and an unhelpful
            9    determination of the but-for world. See Apple Inc. v. Samsung Elecs. Co., No. 11-CV-01846, 2018
          10     WL 1586276, at *22 (N.D. Cal. Apr. 2, 2018) (“[W]hen such a foundational assumption . . . is not
          11     supported by any explanation, let alone ‘sound economic reasoning,’ the resulting opinion is not
          12     admissible under Daubert.”); see also Joiner, 522 U.S. at 146.
          13             4. Plaintiffs’ Experts Ignore Other Economic Realities in the But-For World
          14              Plaintiffs’ experts’ simplistic but-for world is dependent on other “assumptions and
          15     simplifications that are not supported by real-world evidence” as well. Am. Booksellers, 135 F. Supp.
          16     2d at 1041. In particular, Profs. Elhauge and Economides both assume that Apple would not alter its
          17     current approach to licensing and monetizing its intellectual property in the but-for world. Specifically,
          18     Prof. Elhauge opines that Apple would most likely reduce its commission rates due to new entrants,
          19     but he admits that he “do[es]n’t have any opinion” about whether any would-be iOS distributor could
          20

          21     8


          22

          23

          24

          25

          26     9
                   That the economic opinions regarding pass-through offered in the Developer and Consumer actions
          27     respectively are irreconcilable with one another is a further problem that underscores the reliability
                 problems infecting each of them. See, e.g., Schmalensee ¶¶ 220-222 (explaining conflicting
          28     methodologies proposed by Economides and McFadden); see also Mot. for Trial Plan.
                                                                  12
                        DEFENDANT APPLE INC.’S DAUBERT MOTION TO EXCLUDE TESTIMONY OF PROFESSOR EINER
Gibson, Dunn &       ELHAUGE, PROFESSOR NICHOLAS ECONOMIDES, AND CHRISTIAN TREGILLIS, 4:19-CV-03074-YGR-TSH
Crutcher LLP
                     Case 4:19-cv-03074-YGR Document 380 Filed 08/11/21 Page 20 of 32


            1    even compete with the App Store absent access to Apple’s intellectual property. See Ex. 7, Elhauge
            2    Dep. 278:13-20. And while Prof. Economides acknowledges that developers using alternative channels
            3    would “value the tools, SDK, and testing” provided by Apple, he nonetheless assumes that Apple’s
            4    $99 annual fee would not increase in a but-for world. Economides ¶ 70; Ex. 6, Economides Dep.
            5    112:16-113:1. That assumption is simply implausible. See Malackowski ¶¶ 28, 196-200; Hitt ¶¶ 324-
            6    334. Plaintiffs’ experts concede that the App Store is a two-sided transaction platform (Economides ¶
            7    42; Elhauge ¶ 40), in which “the optimal balance of the prices charged on each side of the platform is
            8    essential for two-sided platforms to maximize the value of their services and to compete with their
            9    rivals,” Ohio v. Am. Express Co., 138 S. Ct. 2274, 2281 (2018). Because Plaintiffs’ experts assume
          10     that in the but-for world Apple would not (as it does not in the actual world) impose any fee on the
          11     consumer side, it defies economic logic to assume that Apple will reduce its commissions on the
          12     developer side without any offsetting increase in licensing fees.
          13            If Apple’s but-for commission rates were lower, Apple could and likely would charge fees to
          14     generate additional revenue in exchange for the compulsory use of its intellectual property, in which it
          15     has invested               in research and development. See Hitt ¶ 324; Schmalensee ¶¶ 148–153.
          16     Apple could, for example: (i) raise its annual license fee above $99 or impose a graduated fee based on
          17     in-app revenues; (ii) adopt Epic’s model for Unreal Engine, which imposes a royalty on developer
          18     profits and credits it against Epic Game Store commissions; (iii) license specific technologies (i.e.
          19     Metal) for a fee or royalty; or (iv) charge for app review to the extent (assuming a materially lower
          20     default commission rate) app review even remains a feature of the but-for world. See Hitt ¶¶ 335-343;
          21     Schmalensee ¶¶ 148-153; Willig ¶¶ 189-207. Indeed, Plaintiffs’ experts agreed that Apple could not
          22     only continue to require all apps to go through app review but also “impose a neutral fee … that applied
          23     to every app” for such review. Ex. 7, Elhauge Dep. 283:7–284:19; see also Ex. 6, Economides Dep.
          24     225:9–25. Yet neither takes into account the resulting offset to alleged reductions in commissions for
          25     many developers in the but-for world. See Ex. 6, Economides Dep. 113:2–114:1; Schmalensee ¶ 116.
          26            For each and all of these reasons, Plaintiffs’ experts injury-related opinions should be excluded.
          27       B. Prof. Economides’s “Yardstick” Analysis Is Unreliable

          28
                                                                   13
                     DEFENDANT APPLE INC.’S DAUBERT MOTION TO EXCLUDE TESTIMONY OF PROFESSOR EINER
Gibson, Dunn &    ELHAUGE, PROFESSOR NICHOLAS ECONOMIDES, AND CHRISTIAN TREGILLIS, 4:19-CV-03074-YGR-TSH
Crutcher LLP
                      Case 4:19-cv-03074-YGR Document 380 Filed 08/11/21 Page 21 of 32


            1           Prof. Economides does not evaluate whether some or all developers were injured. Rather, he
            2    assumes that they were, and that Apple is liable to all of them (Ex. 6, Economides Dep. 27:2-28:19),
            3    and then attempts to calculate damages using a “yardstick” approach based on data from a handful of
            4    other app distributors. Economides ¶¶ 30-39 & Table 4. That “yardstick” approach is only as good as
            5    its inputs, and there is no reliable method to selecting those inputs here. Muffett v. City of Yakima, No.
            6    CV-10-3092-RMP, 2012 WL 12827492, at *3 (E.D. Wash. July 20, 2012) (“the reliability of the
            7    yardstick approach is based on the comparability of that yardstick to the business … involved in the
            8    litigation”). Rather, there are at least seven distinct problems in his store selection, each and all of
            9    which render the results he reaches unreliable. 10
          10           1. Prof. Economides’s Windows/PC Yardstick Analysis Relies On Misleading Averages
          11            Prof. Economides’s “Windows PC App Distribution Market” yardstick (Economides ¶¶ 38–39)
          12     is based on a weighted average that includes many transactions at a 30% default commission, such as
          13     transactions from the Steam and Microsoft stores. See Economides ¶ 39 n.77; Elhauge ¶ 63 n.60; see
          14     also supra Pt. A.1. But Prof. Economides effectively obscures those commission rates by
          15

          16

          17

          18                                                which differ significantly from Apple’s model. See Ex. 6,
          19     Economides Dep. 188:12-16
          20

          21

          22            “While averaging may be tolerable in some situations,” it renders a methodology unreliable
          23     when it “mask[s] important differences” between putative class members. In re Graphics Processing
          24     Units Antitrust Litig., 253 F.R.D. 478, 494 (N.D. Cal. 2008) (citing ABA Section of Antitrust Law,
          25     Econometrics: Legal, Practical, and Technical Issues 220 (2005)). Here, Prof. Economides’s use of
          26     averages artificially obscures the individualized nature of commission rates developers would face in
          27     10
                    To the extent, contrary to Prof. Economides’s testimony, Plaintiffs claim that his yardstick analysis
          28     also serves as common proof of impact, it is unreliable for that purpose as well.
                                                                  14
                     DEFENDANT APPLE INC.’S DAUBERT MOTION TO EXCLUDE TESTIMONY OF PROFESSOR EINER
Gibson, Dunn &    ELHAUGE, PROFESSOR NICHOLAS ECONOMIDES, AND CHRISTIAN TREGILLIS, 4:19-CV-03074-YGR-TSH
Crutcher LLP
                     Case 4:19-cv-03074-YGR Document 380 Filed 08/11/21 Page 22 of 32


            1    the but-for world, which will depend on each developer’s brand and monetization strategy, the genre
            2    of app, and how it is ultimately distributed (e.g., self-distribution, rival iOS stores, and/or the App
            3    Store), among other factors. Hitt ¶¶ 150-152; Schmalensee ¶ 182. Prof. Economides does not consider
            4    any of these factors; he simply applies the average yardstick to every putative class member without
            5    discretion.   See Ex. 6, Economides Dep. 137:3-138:19, 191:4-194:14; Hitt ¶¶ 123, 126.            Prof.
            6    Economides’s “weighted average” yardstick commission rate thus “mask[s] important differences” in
            7    the data and is unreliable. Graphics Processing Units, 253 F.R.D. at 494; see also In re Lamictal Direct
            8    Purchaser Antitrust Litig., 957 F.3d 184, 194 (3d Cir. 2020) (“the District Court abused its discretion
            9    when it assumed, absent a rigorous analysis, that averages are acceptable”); Reed v. Advocate Health
          10     Care, 268 F.R.D. 573, 594-95 (Sept. 28, 2009) (opinions on classwide antitrust impact and damages
          11     “fail[ed] to satisfy” Rule 702 due to “reliance on averages”).
          12           2. Prof. Economides’s Use of Epic’s Self-Distribution Costs In His Yardstick Results In
                          Double-Counting
          13
                        Prof. Economides yardstick methodology is also unreliable because it is heavily weighted
          14
                 toward self-distribution based on the estimated cost of one store—the Epic Games Store. First, self-
          15
                 distribution does not involve commission rates or licensing the distributor’s IP, but rather a totally
          16
                 different set of fixed and non-fixed costs. Ex. 6, Economides Dep. 170:8-172:19 (citing “marketing
          17
                 costs, payment processing costs, hosting costs, people costs, and so on and so on”). And even if it was
          18
                 relevant to commission rates, the commission rates charged by Epic Games Store, Steam, and the
          19
                 Microsoft Store already reflect competition with self-distribution, such that including the self-
          20
                 distribution data in the yardstick effectively counts it twice. See Ex. 6, Economides Dep. 167:9-170:7;
          21
                 Hitt ¶ 154.
          22
                        Second, Prof. Economides does not even use actual distribution costs for four of the five “stores
          23
                 self-distributing apps.” Hitt ¶¶ 157-158. Instead, he “estimated costs” for all of the self-distributing
          24
                 stores “based on the costs incurred by the Epic Games Store” in 2019. Economides ¶ 38; Ex. 6,
          25
                 Economides Dep. 170:8-177:6. Applying Epic’s costs to the other stores’ transactions implements a
          26
                 yardstick within the yardstick, assuming without basis that one recent entrant’s estimated costs from
          27
                 a single year apply to every self-distribution transaction in the class period. See Hitt ¶¶ 157-158.
          28
                                                                   15
                     DEFENDANT APPLE INC.’S DAUBERT MOTION TO EXCLUDE TESTIMONY OF PROFESSOR EINER
Gibson, Dunn &    ELHAUGE, PROFESSOR NICHOLAS ECONOMIDES, AND CHRISTIAN TREGILLIS, 4:19-CV-03074-YGR-TSH
Crutcher LLP
                        Case 4:19-cv-03074-YGR Document 380 Filed 08/11/21 Page 23 of 32


            1    Unsurprisingly, Prof. Economides does not identify any evidence or undertake any analysis to show
            2    that other stores incurred costs comparable to Epic’s 2019 costs in distributing their own apps. Id.
            3    ¶ 378.
            4             Third, Prof. Economides provides no analysis for his implicit assumption that self-distribution
            5    would be a viable option for each putative class member. Ex. 6, Economides Dep. 68:2-70:9; Hitt
            6    ¶¶ 190, 294-305. For example, Plaintiff Cameron generated approximately               in revenue from his
            7    app during the class period (Ex. 1, Cameron Dep. 85:22-86:4, 87:12-88:18), and Pure Sweat
            8                                                          (Ex. 5, Czeslawski Dep. 132:8-23, 175:13-176:3,
            9    179:5-181:15). Still, in applying his “average” but-for commission rate yardstick to each and every
          10     developer, Prof. Economides implicitly assumes that self-distribution was as viable an option for Pure
          11     Sweat as it is for Epic. Ex. 6, Economides Dep. 203:25-204:13 (“the way I have calculated my – my
          12     yardstick is for the average . . . what every developer, on the average, expects to get.”).
          13              At bottom, Prof. Economides’s use of Epic’s 2019 self-distribution costs as a yardstick for each
          14     developer’s but-for effective commission rate “was by [his] ipse dixit”—designed to produce his
          15     intended result. In re Wholesale Grocery Prod. Antitrust Litig., 946 F.3d 995, 1002 (8th Cir. 2019); see
          16     also Muffett, 2012 WL 12827492, at *3 (excluding yardstick analysis that “lack[ed] any evidence of
          17     comparability”); Abarca v. Franklin Cty. Water Dist., 761 F. Supp. 2d 1007, 1023 (E.D. Cal. 2011)
          18     (“[A]n expert opinion cannot be based on assumptions of fact without evidentiary support, or on
          19     speculative or conjectural factors.”). Removing these inappropriate yardsticks dramatically increases
          20     Prof. Elhauge’s average but-for commission rate—from              to        . Hitt ¶ 389.
          21              3. Prof. Economides’s Inconsistent Treatment of China-Based Yardsticks Is Unreliable
          22              Prof. Economides’s yardstick is also tainted by his approach to China-based data. As a general
          23     matter, Prof. Economides took pains to include in his yardstick only U.S. sales. Ex. 6, Economides
          24     Dep. 187:4-189:13. In fact, he agreed it is important that the yardstick “pertains to the same geographic
          25     market as the relevant market in the case” (Ex. 6, Economides Dep. 121:24-122:3), and had “not
          26     examined the Chinese Windows app distribution market” (id. 146:10-15). A exception is his use of
          27     over            WeGame transactions related to a self-distribution platform for Tencent games available
          28
                                                                    16
                     DEFENDANT APPLE INC.’S DAUBERT MOTION TO EXCLUDE TESTIMONY OF PROFESSOR EINER
Gibson, Dunn &    ELHAUGE, PROFESSOR NICHOLAS ECONOMIDES, AND CHRISTIAN TREGILLIS, 4:19-CV-03074-YGR-TSH
Crutcher LLP
                     Case 4:19-cv-03074-YGR Document 380 Filed 08/11/21 Page 24 of 32


            1    only in China during the class period. Hitt ¶ 380 & Fig. 22. According to Prof. Economides, he
            2    included WeGame, which operates almost entirely in China, because it is “a big store.” Ex. 6,
            3    Economides Dep. 187:4-189:13. This internally inconsistent approach makes no sense.
            4           First, WeGame makes little sense as a yardstick. The data relate to a different geographic
            5    market (China) and a different business model (self-distribution), making them at best remotely
            6    probative. Hitt ¶ 159; see also Ex. 6, Economides Dep. 121:24-122:3; Ex. 7, Elhauge Dep. 204:20-
            7    205:18 (“the relevant market here is the U.S. market”); Wholesale Grocery, 946 F.3d at 1002; Muffett,
            8    2012 WL 12827492, at *3; State Farm Fire & Cas. Co. v. Electrolux Home Prods., 980 F. Supp. 2d
            9    1031, 1039 (N.D. Ind. 2013) (excluding expert testimony for failure to verify that data could be used
          10     for an “apples to apples” comparison). Moreover,
          11                                                                          . Ex. 6, Economides Dep. 188:3-7;
          12     Hitt ¶ 159. Indeed, removing WeGames from his data alone (while leaving other self-distribution
          13     stores), increases his yardstick commission rate from                        and reduces his calculated
          14     aggregate damages accordingly. Hitt ¶ 390.
          15            Second, if Prof. Economides truly believes the Chinese market is relevant, then there is no
          16     explanation for his failure to address data from what he calls “a thriving ecosystem of rival app stores”:
          17     “the Android market in China.” Economides ¶ 34. The Android market would seem to provide more
          18     data and a more comparable benchmark for the App Store than a single developer’s self-distribution
          19     platform. But the Android market in China would also introduce a much higher commission for gaming
          20     app transactions (    ) than the App Store charges into the yardstick, Ex. 6, Economides Dep. 144:22-
          21     145:3; Ex. 29, DX-5324.054—so he ignored it. This “unwarranted dismissal of the evidence or outright
          22     blindness to contrary evidence” warrants exclusion. See Fail-Safe, L.L.C. v. A.O. Smith Corp., 744 F.
          23     Supp. 2d 870, 889 (E.D. Wis. 2010).
          24           4. Prof. Economides’s Cherry-Picking Renders His Yardstick Analysis Unreliable
          25            Prof. Economides’s average yardsticks are rendered further unreliable because they rest on
          26     cherry-picked inputs, designed to support his opinion that Apple’s default commission rate would be
          27     lower in a but-for world. He includes what he deems to be favorable yardsticks while excluding viable
          28
                                                                    17
                     DEFENDANT APPLE INC.’S DAUBERT MOTION TO EXCLUDE TESTIMONY OF PROFESSOR EINER
Gibson, Dunn &    ELHAUGE, PROFESSOR NICHOLAS ECONOMIDES, AND CHRISTIAN TREGILLIS, 4:19-CV-03074-YGR-TSH
Crutcher LLP
                     Case 4:19-cv-03074-YGR Document 380 Filed 08/11/21 Page 25 of 32


            1    alternatives that do not support his opinion. Most glaringly, Prof. Economides rejects the “Mac OS
            2    App Distribution” yardstick out of hand, even though the Mac OS App Distribution is real-world
            3    evidence confirming that Apple would charge a rate of 30% in the presence of rival app distribution
            4    and sideloading options. Hitt ¶¶ 145-149. In an attempt to justify his choice, Prof. Economides claims
            5    that Apple sets the Mac App Store commission equal to the iOS commission (implying it was
            6    anticompetitive by association), without separately analyzing whether the 30% commission rate is, in
            7    fact, competitive. Economides ¶ 37 & n.67; Ex. 6, Economides Dep. 152:6-153:21. The real-world
            8    evidence demonstrates that it is. See, supra, at pp. 6-8. Prof. Economides’s rationale is also contrary
            9    to basic economic logic: He assumes, without explanation, the Mac App Store maintains a non-profit-
          10     maximizing commission rate merely to conform with the rates charged by the iOS App Store. See Ex.
          11     6, Economides Dep. 152:6-153:21.
          12             Prof. Economides also rejects any potential Android yardstick, claiming that rates in the
          13     Android environment are uninformative because Google has purportedly engaged in anticompetitive
          14     conduct in the Google Play store. Economides ¶ 33. However, he levels no similar critique against
          15     Samsung, which also charges default 30% commissions on the Android platform. Hitt ¶¶ 144; Ex. 6,
          16     Economides Dep. 138:20-139:22. But Samsung transactions are inexplicably excluded. See id.
          17            5. Prof. Economides’s Exclusive Use Of Data From 2018 and 2019 Renders His Yardstick
                           Unreliable When Applied To the Entire Class Period
          18
                         Prof. Economides’s averages also are misleading to the point of being unhelpful because he
          19
                 calculates them using only reported commission rates from 2019, despite the fact those rates were not
          20
                 in effect for the majority of the Developer class period. Hitt ¶ 138. In fact, the Epic Game Store did
          21
                 not exist until December 2018. Id. The result is that his analysis fails to capture variations in
          22
                 distributors’ rates over time. Prof. Economides himself recognized it is “important for [the yardstick]
          23
                 to be comparable to the market in question over the whole class period.” Ex. 6, Economides Dep.
          24
                 122:4-7. As a result, his yardstick methodology cannot be reliably applied to determine but-for prices
          25
                 for app transactions that took place before 2019. Id.; see also Moussouris v. Microsoft Corp., 311 F.
          26
                 Supp. 3d 1223, 1244 (W.D. Wash. 2018) (excluding expert testimony based on unrepresentative and
          27
                 statistically insufficient data).
          28
                                                                  18
                     DEFENDANT APPLE INC.’S DAUBERT MOTION TO EXCLUDE TESTIMONY OF PROFESSOR EINER
Gibson, Dunn &    ELHAUGE, PROFESSOR NICHOLAS ECONOMIDES, AND CHRISTIAN TREGILLIS, 4:19-CV-03074-YGR-TSH
Crutcher LLP
                     Case 4:19-cv-03074-YGR Document 380 Filed 08/11/21 Page 26 of 32


            1          6. Prof. Economides’s Microsoft Yardstick is Unreliable
            2           Prof. Economides made several critical errors in calculating the weighted average commission

            3    rate he uses as a yardstick. See Hitt ¶¶ 379-387. “Opinions that are derived from erroneous or

            4    incomplete data are appropriately excluded.” Moussouris, 311 F. Supp. at 1244. To calculate his

            5    weighted average, Prof. Economides used unverified figures from

            6    from May 2020 containing approximate 2019 sales numbers for the companies in his yardstick. Ex. 6,

            7    Economides Dep. 181:17-182:9 (admitting he spoke to no one and read no testimony about the

            8    document). As he admits, he simply took those numbers “at face value.” Id. at 194:19-199:6; Hitt

            9    ¶ 378; see ZF Meritor, LLC v. Eaton Corp., 696 F.3d 254, 292 (3d Cir. 2012) (affirming exclusion

          10     where expert created a but-for world based on a “set of profit and volume projections without knowing

          11     the circumstances under which [they] were created or the assumptions on which they were based”).

          12     That was error because Prof. Economides misinterprets the data, causing him to overestimate the level

          13     of sales for those companies. Hitt ¶ 378. He then compounded that error with multiple additional data-

          14     entry errors, such as misreporting Steam’s effective commission rate as

          15     commingling data from 2018 and 2019, and inconsistently using different types of sales figures for

          16     different companies. Id. ¶¶ 379-386. Taken together, these errors render Prof. Economides’s

          17     benchmark unreliable, and correcting for them increases his average commission rate. Id. ¶ 387.

          18           7. Prof. Economides’s “Rival Profit Yardstick” Is Founded on Baseless Assumptions
          19            Prof. Economides’s “rival profit” yardstick also relies on unrealistic assumptions about but-for

          20     market share that are not based on any testable methodology and are contrary to the actual facts of the

          21     case. He assumes that hypothetical rival platforms would capture 35% market share (one-entrant

          22     scenario) or 50% total market share (two-entrant scenario), Economides ¶ 48, based entirely on

          23     extrapolation from                                                    , see id.; Hitt ¶ 161. But that

          24     assumption is unreasonable because

          25                                              in the time since the document Professor Economides relied

          26     upon was created. Hitt ¶ 162. Therefore, the rival profit yardstick analysis should also be excluded.

          27     See ZF Meritor, 696 F.3d at 292 (affirming exclusion where expert created a but-for world based on a

          28
                                                                  19
                     DEFENDANT APPLE INC.’S DAUBERT MOTION TO EXCLUDE TESTIMONY OF PROFESSOR EINER
Gibson, Dunn &    ELHAUGE, PROFESSOR NICHOLAS ECONOMIDES, AND CHRISTIAN TREGILLIS, 4:19-CV-03074-YGR-TSH
Crutcher LLP
                     Case 4:19-cv-03074-YGR Document 380 Filed 08/11/21 Page 27 of 32


            1    “set of profit and volume projections without knowing the circumstances under which [they] were
            2    created or the assumptions on which they were based”).
            3      C. Plaintiffs’ Experts’ Opinions Regarding the Relevant Market and Market Power Are
                      Unreliable and Unhelpful to the Court
            4
                        Plaintiffs’ experts’ opinions regarding common impact and damages require proof that Apple
            5
                 possesses market power in a relevant market, such that it could engage in anticompetitive conduct to
            6
                 “inflate” commissions. Plaintiffs rely on Prof. Elhauge to define the relevant market, but rather than
            7
                 engage on economic analysis or assessment of that question, he simply assumes the App Store provides
            8
                 a “single product” that does not vary across app transactions. Elhauge ¶ 154. That alone compels
            9
                 exclusion, and dooms the remainder of Plaintiffs’ experts market power opinions. See It’s My Party,
          10
                 Inc. v. Live Nat., Inc., 88 F. Supp. 3d 475, 488 (D. Md. 2015) (excluding Elhauge’s market definition
          11
                 opinions where his methodology was “not based on sound logic or reasoning”).
          12
                       1. Prof. Elhauge Fails To Engage In The Threshold Substitutability Analysis
          13
                        The key inquiry in defining a relevant market is whether a product is “reasonably
          14
                 interchangeable” with another product. United States v. E.I. du Pont de Nemours & Co., 351 U.S. 377,
          15
                 395 (1956). The aggregation of disparate products into a single market is permissible only when they
          16
                 “are subject to the same competitive conditions.” FTC v. Staples, 190 F. Supp. 3d 100, 125 (D.D.C.
          17
                 2016) (describing cluster markets); see also ProMedica Health Sys., Inc. v. FTC, 749 F.3d 559, 565-
          18
                 66 (6th Cir. 2014) (noting that clustering involves analyzing two distinct product markets together as
          19
                 a matter of “administrative-convenience” when those markets face similar “competitive conditions”).
          20
                 For that reason, “[t]he rationale for clustering nonsubstitutable goods into a single market must be
          21
                 regarded as a severe exception to ordinary market definition criteria, which define markets in terms of
          22
                 substitutability.” 5E Philip E. Areeda & Herbert Hovenkamp, Antitrust Law: An Analysis of Antitrust
          23
                 Principles and Their Application ¶ 565c (4th ed. 2020 supp.) (emphasis added); see also Willig
          24
                 ¶¶ 80-86 (explaining cluster markets).     Prof. Elhauge, however, does not consider reasonable
          25
                 interchangeability at all; he simply assumes that the App Store provides a “single product—a two-sided
          26
                 iOS app distribution platform—for every single transaction” that does not vary between transactions.
          27

          28
                                                                  20
                     DEFENDANT APPLE INC.’S DAUBERT MOTION TO EXCLUDE TESTIMONY OF PROFESSOR EINER
Gibson, Dunn &    ELHAUGE, PROFESSOR NICHOLAS ECONOMIDES, AND CHRISTIAN TREGILLIS, 4:19-CV-03074-YGR-TSH
Crutcher LLP
                      Case 4:19-cv-03074-YGR Document 380 Filed 08/11/21 Page 28 of 32


            1    Elhauge ¶ 154. 11 That assumption is not reliable economic analysis nor consistent with observable real
            2    world evidence and should be excluded.
            3            The error in Prof. Elhauge’s assumption is underscored by the fact that courts have identified
            4    “practical indicia” used to assess whether products are “reasonably interchangeable” with one
            5    another—including, as particularly relevant here, (i) industry and public recognition of the market as a
            6    separate economic entity, (ii) a product’s peculiar characteristics and uses, (iii) distinct customers, (iii)
            7    specialized vendors, (iv) distinct prices, and (v) sensitivity to price changes. See Brown Shoe Co. v.
            8    United States, 370 U.S. 294, 325 (1962). Prof. Elhauge does not consider even one of these indicia,
            9    much less all of them. And he does not otherwise evaluate whether different app transactions (such as
          10     gaming app transactions) might constitute their own relevant market.
          11             Reference to readily observable evidence further highlights the error in Prof. Elhauge’s reliance
          12     on assumption rather than analysis.        Willig ¶¶ 113-151; Hitt ¶¶ 250-269.        Consider game app
          13     transactions—a topic about which Prof. Elhauge was on notice given his awareness of the Epic v. Apple
          14     litigation. Elhauge Dep. 31:11-18; Willig ¶¶ 116-135. The same can be said for TV and video
          15     streaming app transactions—they face distinct competitive conditions, which indicates they are not
          16     properly clustered together with other types of app transactions, and should be regarded as distinct
          17     markets. See Hitt ¶¶ 260-266; Willig ¶¶ 136-151.
          18             Prof. Elhauge’s failure to consider this evidence or employ any discernable, reliable economic
          19     methodology to support his assumption that all types of iOS app transactions constitute a single product
          20     market renders his opinions unreliable. 12 See Claar v. Burlington N. R. Co., 29 F.3d 499, 502 (9th Cir.
          21     1994); Am. Booksellers Ass’n, 135 F. Supp. 2d at 1041; see also Crowley v. EpiCept Corporation, No.
          22     9-CV-0641, 2015 WL 13827908, *5 (S.D. Cal. Mar. 11, 2015) (excluding opinions regarding market
          23     share based on unfounded assumptions); Abarca, 761 F. Supp. 2d at 1023. They should be excluded.
          24
                 11
                    Elhauge’s claim that “Apple’s experts do not appear to dispute this basic point that consumers and
          25     developers are always purchasing the same product,” (Elhauge ¶ 155) is wrong. Schmalensee ¶ 48;
                 Hitt ¶¶ 51-55; Willig ¶ 113.
          26     12
                    Nor can Prof. Elhauge remedy this failure by arguing that “[c]luster market principles do not apply”
          27     (Elhauge ¶ 167) and pointing to price discrimination markets instead. As Prof. Willig explains, Prof.
                 Elhauge’s argument is based on a misinterpretation of the Horizontal Merger Guidelines and their logic.
          28     Willig ¶¶ 90-101.
                                                                  21
                     DEFENDANT APPLE INC.’S DAUBERT MOTION TO EXCLUDE TESTIMONY OF PROFESSOR EINER
Gibson, Dunn &    ELHAUGE, PROFESSOR NICHOLAS ECONOMIDES, AND CHRISTIAN TREGILLIS, 4:19-CV-03074-YGR-TSH
Crutcher LLP
                      Case 4:19-cv-03074-YGR Document 380 Filed 08/11/21 Page 29 of 32


            1          2. Prof. Elhauge’s Application of the Hypothetical Monopolist Test Is Unreliable
            2           The same problem infects Prof. Elhauge’s Hypothetical Monopolist Test (“HMT”). Prof.

            3    Elhauge begins his HMT analysis by comparing Apple’s average App Store commission during the

            4    class period (which he calculates at           ) to average commissions “in more competitive app

            5    distribution markets.” Elhauge ¶ 112. But by using only average commissions, he assumes, once

            6    again, that all app transactions can be clustered together in a single market. Willig ¶ 103 (“[R]ather

            7    than attempt to demonstrate that market definition is indeed a classwide question, Elhauge instead

            8    implicitly assumes it is so, because otherwise focusing only on averages—which necessarily blur all

            9    intraclass differences—would not be justified.”). In so doing he ignores market reality, including the

          10     substantial evidence that different types of app transactions face competitive constraints from different

          11     non-iOS platforms such that clustering is improper. See Willig ¶¶ 113-114; Hitt ¶¶ 251-269. Second,

          12     Prof. Elhauge uses Prof. Economides’s flawed yardstick commission rates as the basis for the

          13     commissions in “more competitive app distribution markets.” See Elhauge ¶¶ 112-14, 116, 119. But,

          14     as explained above, these benchmarks are unreliable because they are based on averages that entirely

          15     ignore the diversity of commission rates charged by different transaction platforms in the actual world,

          16     and are infected by faulty data and erroneous assumptions. This is precisely the type of assumption-

          17     based analysis held to be an unreliable “[g]arbage in, garbage out” expert opinion not admissible under

          18     Daubert. See Menasha Corp. v. News Am. Mktg. In-Store, Inc., 354 F.3d 661, 665-66 (7th Cir. 2004). 13

          19           3. Plaintiffs’ Experts’ Market Power Opinions Are Unreliable
          20            In addition to his market definition-based opinions, Prof. Elhauge attempts to demonstrate

          21     market power by reference to Apple’s supposed App Store profit margins. Elhauge ¶ 106 (“Apple’s

          22     extraordinarily high profit margins provide direct evidence” of market power) (citing Tregillis ¶ 8).

          23     But there is no basis in the economic literature for the proposition that accounting profits constitute

          24     direct evidence of market power. Schmalensee ¶¶ 94-95 (explaining difference between accounting

          25     13
                    The Hypothetical Market Test is also ill-suited to this case; it is not used by the Department of
          26     Justice outside of horizontal merger review and not binding on courts, as courts have repeatedly
                 observed. See Chi. Bridge & Iron Co. v. FTC, 534 F.3d 410, 434 n.13 (5th Cir. 2008) (“[T]he Merger
          27     Guidelines are not binding on the courts and the agency during adjudication.”); Olin Corp. v. FTC, 986
                 F.2d 1295, 1300 (9th Cir. 1993) (“Certainly the Guidelines are not binding on the courts, or, … the
          28     Commission.” (citations omitted)).
                                                                   22
                     DEFENDANT APPLE INC.’S DAUBERT MOTION TO EXCLUDE TESTIMONY OF PROFESSOR EINER
Gibson, Dunn &    ELHAUGE, PROFESSOR NICHOLAS ECONOMIDES, AND CHRISTIAN TREGILLIS, 4:19-CV-03074-YGR-TSH
Crutcher LLP
                     Case 4:19-cv-03074-YGR Document 380 Filed 08/11/21 Page 30 of 32


            1    profitability and economic profitability in context of evaluating market power). For that reason, many
            2    courts have disparaged the “evidentiary value of high profits to indicate monopoly power,” High Tech.
            3    Careers v. San Jose Mercury News, No. 90-CV-20579, 1995 WL 115480, at *3 (N.D. Cal. Mar. 14,
            4    1995), no doubt because “such profits could just as easily be obtained as a result of good management,
            5    superior efficiency, or differences in accounting, none of which is inconsistent with an efficient
            6    market.” Bailey v. Allgas, Inc., 284 F.3d 1237, 1252 (11th Cir. 2002).
            7           Even if accounting profitability could speak to market power, Plaintiffs’ experts also failed to
            8    use reliable accounting methods to reach their conclusions. Groupo Televisa, S.A., v. Telemundo
            9    Communications Group, Inc., No. 04-CV-20073, 2005 WL 5955701, *2–3 (S.D. Fla. 2005) (excluding
          10     Tregillis’s opinions where he crafted a methodology that was not shown to have been used or reviewed
          11     by others in the relevant industry) see also Brighton Collectibles, Inc. v. RK Tex. Leather Mfg., 923 F.
          12     Supp. 2d 1245, 1254 (S.D. Cal. 2013) (excluding expert testimony for not adhering to “tried and true”
          13     accounting methods). Here, Mr. Tregillis failed to use Generally Accepted Accounting Principles
          14     (“GAAP”) in allocating costs, or otherwise evaluating Apple’s financial performance renders his
          15     conclusions unreliable. Malackowski ¶¶ 225-273. For example, he incorrectly points to Apple’s
          16     enterprise-level Products & Services descriptions and characterizes them as reportable segments under
          17     GAAP, when Apple’s audited financial statements make clear that interpretation is not only wrong, but
          18     affirmatively misleading. Id. at ¶¶ 233-52. The fact that Apple does not prepare detailed fully-
          19     burdened financial data at the segment level is equally problematic for the conclusions Mr. Tregillis
          20     urges, as it misrepresents an affirmative decision by Apple to not allocate such expenses in managing
          21     the business; “if joint costs are not and cannot be allocated at the segment level, those costs cannot be
          22     meaningfully allocated at the category level of operations, or more specifically, to the App Store.” Id.
          23     at ¶¶ 251, 258; Schamalensee ¶ 127. Finally, to the extent Plaintiffs’ experts rely on ad-hoc, internal
          24     use documents, those documents were also not prepared in conformity with GAAP, or even primarily
          25     to address financial performance. Malackowski ¶¶ 254-68. They are not fully-burdened P&Ls that
          26     would reflect the performance of the App Store on a standalone basis, and an attempt to allocate costs
          27     to them to create a standalone profitability determination for an individual business line is arbitrary and
          28
                                                                    23
                     DEFENDANT APPLE INC.’S DAUBERT MOTION TO EXCLUDE TESTIMONY OF PROFESSOR EINER
Gibson, Dunn &    ELHAUGE, PROFESSOR NICHOLAS ECONOMIDES, AND CHRISTIAN TREGILLIS, 4:19-CV-03074-YGR-TSH
Crutcher LLP
                       Case 4:19-cv-03074-YGR Document 380 Filed 08/11/21 Page 31 of 32


            1    outside the scope of recognized accounting. Id. at ¶¶ 254-273. 14 They should be excluded.
            2         D. Prof. Elhauge’s Undisclosed Opinions On Conduct Should Be Excluded
            3             Finally, to the extent Prof. Elhauge offers opinions on two topics that were neither pleaded by
            4    Plaintiffs nor alluded to in this litigation, they should be excluded. See Daubert, 509 U.S. at 591
            5    (“Expert testimony which does not relate to any issue in the case is not relevant and, ergo, non-
            6    helpful.”); Comcast Corp. v. Behrend, 569 U.S. 27, 35 (2013) (similar). First, while Developer
            7    Plaintiffs have not asserted a tying claim in this case, Prof. Elhauge nonetheless opines that Apple
            8    anticompetitively ties iOS devices to iOS app distribution. Elhauge ¶¶ 12, 223, 281–97. His opinion
            9    therefore that “Apple’s iOS devices are ‘separate’ from the iOS app distribution,” that they exist in
          10     separate markets, that Apple exercises market power in those separate markets, or that Apple has tied
          11     these two purportedly separate products together, Elhauge ¶¶ 283, 287, is pure invention. Second, to
          12     the extent that Prof. Elhauge seeks to offer any opinion on the question of monopsony, that would be
          13     improper, as he disclaimed that theory in deposition. Ex. 7, Elhauge Dep. 170:5 (I’m not quite sure
          14     what that means”); id. at 169:25-171:14 (disclaiming knowledge or study of a monopsony theory).
          15     Where, as here, he offers no opinion regarding monopsony in his report, any attempt to do so is
          16     improper. U.S. Fid. & Guar. Co. v. Lee Invs. LLC, 641 F.3d 1126, 1138 (9th Cir. 2011) (sustaining
          17     exclusion of opinions not included in report); Dat Thanh Luong v. Napa State Hosp., No. 17-CV-
          18     06675-EMC(JSC), 2019 WL 4083032, at *1 (N.D. Cal. Aug. 29, 2019) (“As with all expert witnesses,
          19     their trial testimony shall be limited to what was disclosed in the reports.”).
          20

          21

          22
                 14
          23         Mr. Tregillis’ profit margin comparator analysis fares no better; he freely admitted is not analysis at
                 all. Ex. 19, Tregillis Dep. 142:18-143:3. For such an exercise, Tregillis strongly agreed that “that there
          24     needs to be judgment employed”—but he disclaimed using judgment at any level of the comparator
                 analysis. Id. at 145:14-20; 146:14-22. He undertook no responsibility in selecting the companies (or
          25     the source database); instead, he explained that Plaintiffs’ counsel supplied a list of five companies. Id.
                 at 22:14-18; 49:15-16; 146:24-147:14. Beyond that, he did not make any attempt to analyze any other
          26     potential comparators, id. at 153:22-154:23, rejecting any suggestion that his report was an attempt to
                 identify comparators at all, id. at 142:18-143:3. He also did not undertake an analysis of the specific
          27     aspects of the companies that may compare to the App Store and could not confirm basic features of
                 the companies that would be part of that inquiry, such as whether they processed payments. Id. at
          28     154:24-155:5; 157:23-158:9; 161:11-23; 163:13-164:5; 171:12-18; 175:4-13.
                                                                    24
                     DEFENDANT APPLE INC.’S DAUBERT MOTION TO EXCLUDE TESTIMONY OF PROFESSOR EINER
Gibson, Dunn &    ELHAUGE, PROFESSOR NICHOLAS ECONOMIDES, AND CHRISTIAN TREGILLIS, 4:19-CV-03074-YGR-TSH
Crutcher LLP
                     Case 4:19-cv-03074-YGR Document 380 Filed 08/11/21 Page 32 of 32


            1                                             V. CONCLUSION
            2           For the foregoing reasons, the Court should grant Apple’s motion to exclude the opinions of

            3    Prof. Elhauge, Prof. Economides, and Mr. Tregillis.

            4    DATED:        August 10, 2021                         GIBSON, DUNN & CRUTCHER LLP

            5
                                                                            By: /s/ Daniel G. Swanson
            6
                                                                              Theodore J. Boutrous Jr.
            7
                                                                              Richard J. Doren
            8                                                                 Daniel G. Swanson
                                                                              Mark A. Perry
            9                                                                 Veronica S. Moyé
                                                                              Cynthia E. Richman
          10                                                                  Jay P. Srinivasan
                                                                              Ethan Dettmer
          11
                                                                              Rachel Brass
          12                                                                  Caeli Higney

          13                                                           Attorneys for Defendant Apple Inc.

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
                                                                 25
                    DEFENDANT APPLE INC.’S DAUBERT MOTION TO EXCLUDE TESTIMONY OF PROFESSOR EINER
Gibson, Dunn &   ELHAUGE, PROFESSOR NICHOLAS ECONOMIDES, AND CHRISTIAN TREGILLIS, 4:19-CV-03074-YGR-TSH
Crutcher LLP
